Name: Commission Regulation (EC) No 1234/1999 of 15 June 1999 fixing, in respect of the 1998/99 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product;  agricultural structures and production;  marketing
 Date Published: nan

 EN Official Journal of the European Communities 16. 6. 1999L 149/26 COMMISSION REGULATION (EC) No 1234/1999 of 15 June 1999 fixing, in respect of the 1998/99 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol No 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1), Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece (2), as last amended by Regulation (EC) No 1553/95, and in particular Article 2(3) and (4) thereof, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (3), as last amended by Regulation (EC) No 1419/98 (4), and in particular Article 9 thereof, (1) Whereas Article 9 of Regulation (EC) No 1554/95 provides that actual production in each marketing year is to be determined before the end of June of that year, account being taken in particular of the quantities for which aid has been requested; whereas application of that criterion results in actual production in respect of the 1998/99 marketing year being set at the level set out below; (2) Whereas Article 2(3) of Regulation (EEC) No 1964/ 87 stipulates that, if actual production in Spain and Greece exceeds the maximum guaranteed quantity, the guide price referred to in paragraph 8 of Protocol No 4 is to be reduced in each Member State where production exceeds its guaranteed national quantity (GNQ); whereas such reduction is calculated differently depending on whether the GNQ is exceeded both in Greece and Spain or only in one of those Member States; whereas in the case under consideration there has been an overrun both in Greece and Spain; whereas, therefore, pursuant to Article 6(a) of Regulation (EEC) No 1554/95, the amount by which actual production exceeds the GNQ in each Member State is to be calculated as a percentage of its GNQ and the guide price is to be reduced by a percentage equal to half the percentage excess; (3) Whereas Article 2(4) of Regulation (EEC) No 1964/ 87 provides for the aid to be increased in each Member State where actual production exceeds its GNQ provided certain conditions are met; whereas those conditions have not been met for the 1998/ 99 marketing year; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 1. (a) For the 1998/99 marketing year, actual production of unginned cotton is fixed at 1 548 467 tonnes, of which 1 210 900 tonnes for Greece and 337 567 tonnes for Spain. (b) For the 1998/99 marketing year, actual production of unginned cotton is fixed at 147 tonnes for Portugal. 2. The amount by which the guide price is to be reduced for the 1998/99 marketing year is fixed at: Ã¯ £ § EUR 29,126/100 kg for Greece, Ã¯ £ § EUR 18,921/100 kg for Spain. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (1) OJ L 148, 30.6.1995, p. 45. (2) OJ L 184, 3.7.1987, p. 14. (3) OJ L 148, 30.6.1995, p. 48. (4) OJ L 190, 4.7.1998, p. 4. EN Official Journal of the European Communities16. 6. 1999 L 149/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1999. For the Commission Franz FISCHLER Member of the Commission